Citation Nr: 0006210	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-11 073	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disorder, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for a left knee 
disorder, currently rated 10 percent disabling.  

4.  Entitlement to a compensable rating for a bowel disorder, 
classified as diarrhea.  

5.  Entitlement to a compensable rating for a right foot 
disorder.  

6.  Entitlement to a compensable rating for residuals of an 
appendectomy.  



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1979, and from November 1979 to September 1997.  
This appeal arises from a March 1998 rating decision which 
awarded service connection and assigned 10 percent ratings 
for migraine headaches, a right knee disorder, and a left 
knee disorder, and awarded service connection and assigned 
noncompensable ratings for a bowel disorder, classified as 
diarrhea, a right foot disorder, and residuals of an 
appendectomy.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
finds that the veteran's claims for increased ratings for his 
service-connected disabilities are "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

With regard to the claim for an increased rating for migraine 
headaches, the veteran was accorded a VA neurological 
examination in November 1997.  However, the examination 
report does not indicate that the examiner had an opportunity 
to review the claims folder in conjunction with the 
examination, and in a November 1997 statement in support of 
his claims, the veteran reported that medical records were 
not on hand at the time of the November 1997 examination.  
Further the worksheet ordering this VA examination and the 
other VA examinations discussed below does not indicate that 
the claims folder was made available to the physician for 
review.  Additionally, in a June 1998 statement, the veteran 
indicated that he has received VA medical treatment in 
connection with his migraine headaches, including treatment 
at a VA hospital emergency room.  Records of the VA medical 
treatment for headaches to which the veteran referred have 
not been associated with the claims folder.  

With regard to the claim for increased ratings for a right 
knee disorder and a left knee disorder, the veteran was 
accorded a VA orthopedic examination in November 1997.  
However, the examination report does not indicate that the 
examiner had an opportunity to review the claims folder in 
conjunction with the examination.  As noted above, it was not 
indicated that the claims folder was made available to the 
examiner for review prior to examination.  X-rays of both 
knees revealed degenerative arthritis, and the clinical 
findings on this examination were, for the most part, 
adequate for rating purposes.  However, the examination 
findings were deficient regarding information necessary for 
the Board to apply the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and the Court's decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Turning to the claim for a compensable rating for a bowel 
disorder, classified as diarrhea, the veteran was accorded a 
VA gastrointestinal examination in February 1998.  In the 
report of the examination, the examiner noted that medical 
records and the claims folder were not available for review 
in conjunction with the examination.  The examiner also 
concluded that the veteran's chronic diarrhea required 
further investigation to exclude inflammatory bowel disease, 
and noted that the veteran was to be scheduled for a 
colonoscopy as soon as possible.  The examiner indicated that 
an addendum would be dictated to the examination report once 
the results of the colonoscopy became available.  The 
examination report which is of record does not contain the 
addendum referenced by the examiner and the claims folder 
does not contain a report of a colonoscopy.  In his June 1998 
statement, the veteran indicated that he was scheduled to 
undergo an additional gastrointestinal evaluation in July 
1998.  Records associated with the gastrointestinal 
evaluation to which the veteran referred have not been added 
to the claims folder.  

With regard to the claim for a compensable rating for a right 
foot disorder, the veteran's right foot was examined in both 
the VA orthopedic and neurological examinations in November 
1997.  However, as noted above, it does not appear that the 
claims folder was available for review by the examiners at 
the time of the November 1997 VA orthopedic and neurological 
examinations.  

With regard to the claim for a compensable rating for 
residuals of an appendectomy, the veteran's abdomen was 
examined in connection with the February 1998 VA 
gastrointestinal examination.  The examiner reported an 
appendectomy scar in the right lower quadrant of the 
veteran's abdomen, but no clinical findings were reported in 
connection with the scar, such as whether the scar was poorly 
nourished ulcerated, tender or painful.  As such, the 
clinical findings do not provide for evaluation of the scar 
under Diagnostic Codes 7803 and 7804.  

Accordingly, the claims are REMANDED to the RO for the 
following:  

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated him for migraine 
headaches, a right knee disorder, a left 
knee disorder, a bowel disorder, 
classified as diarrhea, a right foot 
disorder, and for residuals of an 
appendectomy since his VA examination in 
February 1998.  Where necessary, the 
veteran should be requested to sign and 
submit the appropriate forms giving his 
consent for the release to VA of all 
records of any such treatment listed by 
the veteran.  All records obtained must 
be associated with the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA neurological 
examination to determine the severity of 
his service-connected migraine headaches 
and right foot disorder.  All clinical 
findings should be reported in detail.  
The examiner must review the claims 
folder and a copy of this remand in 
connection with the examination and state 
in the examination report that the review 
has been accomplished.  With regard to 
the migraine headaches, the examiner 
should indicate whether the veteran has 
characteristic prostrating attacks and, 
if so, the frequency of such attacks.  
With regard to the right foot disorder, 
the examiner should indicate whether 
there is incomplete paralysis of the 
anterior tibial nerve (deep peroneal 
nerve) and, if so, whether the paralysis 
is mild, moderate or severe.  The 
examiner should also indicate whether 
there is complete paralysis with loss of 
dorsal flexion of the foot.  

3.  The veteran should be accorded a VA 
orthopedic examination to determine the 
severity of his service-connected right 
knee disorder and left knee disorder.  
All clinical findings should be reported 
in detail.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  Ranges of 
motion should be reported in degrees and 
in all planes.  The examiner should 
indicate whether the right knee and left 
knee demonstrate any pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination on 
movement.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner must also 
comment as to whether the right knee and 
left knee exhibit subluxation and/or 
instability, and if so, whether such 
subluxation or instability is less than 
slight, slight, moderate, or severe in 
degree.  The examiner should also 
indicate the effect of any impairment of 
the veteran's right knee and left knee on 
his ordinary activity, particularly in 
the work place.  

4.  The veteran should also be accorded a 
VA gastrointestinal examination to 
determine the current nature and severity 
of his service-connected bowel disorder 
manifested by diarrhea and residuals of 
an appendectomy.  All clinical findings 
should be reported in detail.  The 
examiner must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  With regard to the 
bowel disorder, the examiner should 
indicate whether the disorder is slight, 
moderate, moderately severe or severe, 
explaining the clinical findings 
supporting such evaluation.  With regard 
to the residuals of an appendectomy, the 
examiner should indicate whether the 
abdominal scar resulting from the 
veteran's appendectomy is tender and 
painful on objective examination; or 
poorly nourished with repeated 
ulceration.  

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  

6.  The RO should then review the claims 
for increased ratings for migraine 
headaches, a right knee disorder, and a 
left knee disorder, and the claims for 
compensable ratings for a bowel disorder, 
classified as diarrhea, a right foot 
disorder, and for residuals of an 
appendectomy to determine whether they 
may be granted.  If any claim remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


